The plaintiff has instituted this action against a foreign corporation by service of garnishee process upon a debtor of the defendant and by service of notice upon the defendant by order of court in accordance with section 5714 of the General Statutes, Revision of 1930. The defendant pleads to the jurisdiction for lack of proper service. The defendant in its plea prays this Court to adjudge that it has no jurisdiction in personam over the defendant. To this plea to the jurisdiction the plaintiff demurs.
"Pleas in abatement are not favored." Budd, Admr. vs.Meriden Electric R. R. Co., 69 Conn. 272, 283.
"Such pleas are entitled to little favor from a court."Brockett vs. Fair Haven  W. R. Co., 73 Conn. 428, 431.
The Court either has jurisdiction in the case or it has not. This question may be presented and decided upon a plea to the jurisdiction. That the court has jurisdiction cannot be questioned. Veeder Mfg. Co. vs. Marshall-Sanders Co.,79 Conn. 15.
The defendant in its brief practically admits that this Court has jurisdiction in this case. The defendant in effect asks the Court to determine upon this plea to the jurisdiction the character and extent of the judgment to be rendered. Such determination cannot be made until judgment is rendered. Since the Court has jurisdiction, it will proceed to entertain the case and determine the nature of the judgment to be rendered, when that stage of the proceedings is reached
   The demurrer to the plea to the jurisdiction is sustained.